Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
The amendment field 9/22/21 has been entered and fully considered. 
Claims 132-141, 143-147 remain pending, of which claims 146-147 are new. 
 The previous claim objections and 35 USC 112d rejections have been withdrawn due to the amendment. 

Claim Rejections - 35 USC § 112
Claim 147 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 147 recites the method comprises “tracking a plurality of cell processing platforms”, however, claims 146 and 132 from which it depends only recite a single cell processing platform. Therefore it is not clear if the method is meant to encompass multiple cell processing platforms or merely be capable of operating with multiple platforms. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 132-141, 143-145 is/are rejected under 35 U.S.C. 103 as being unpatentable over VERAITCH (WO 2018/087558) as supplied by applicant on the IDS, rejections based on the US PG-Pub (US 20200190457) in view of POO (US 2011/0020856).
With respect to claim 132-133, VERAITCH discloses cell culture method (0095) comprising placing cells in a primary container located on and in fluid communication with a 
With respect to claim 134-136, VERAITCH discloses rotating (driving) the primary container (platform) on a centrifuge (drive wheel) (0132-133, 0145). 
With respect to claim 137-140, 145, VERAITCH discloses sealingly connecting the primary container on the platform with a further container such as a bioreactor (additional component, second primary container) (0134) in which connections are desired to be sterile 
With respect to claim 143, VERAITCH discloses sampling the contents of the lumen of the container (0112, 0138-139). 
With respect to claim 144, VERAITCH discloses the system has a gas supply transferring into the container (0028, 0036, 0078, and 0153). 

Claims 146-147 is/are rejected under 35 U.S.C. 103 as being unpatentable over VERAITCH (WO 2018/087558) as supplied by applicant on the IDS, rejections based on the US PG-Pub (US 20200190457) in view of POO (US 2011/0020856) as applied above, further in view of BORES (US 2018/0362910). 
With respect to claims 146-147, modified VERAITCH does not explicitly disclose the method comprises tracking at least one of a positions and location of the cell processing platform(s). However, BORES discloses a laboratory system comprising pods (cell processing units) having cassettes (cell processing platforms) with cell culture vessels (primary container) (Abstract) in which the cassettes (platforms) may be equipped with RFID tags  or other codes and stations or other locations are equipped with readers for tracking them (method comprises tracking location of cell processing platform) (0043, 0052). It would have been obvious to one of ordinary skill in the art to modify the method of VERAITCH to include the tracking of locations of the platforms as taught by BORES because it allows for a central controller to automates the processes including the transfer of the platforms and their statuses throughout movement to various stations for operation thereon (0043).

Response to Arguments
Applicant's arguments filed 9/22/21 have been fully considered but they are not persuasive. .
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, It would have been obvious to one of ordinary skill in the art to modify the device of VERAITCH to include the platform within the housing arrangement as taught by POO to provide protection and aseptic workspace because it would have involved use of a known technique to improve similar methods in the same way. 
In response to applicant’s argument that the prior art did not teach the amended feature of the primary container fluidly connected with a first section of a cell processing platform, the examiner respectfully disagrees. As stated in the above rejection, VERAITCH discloses cell culture method (0095) comprising placing cells in a primary container located on and in fluid communication with a further container such as a bioreactor (connected with first section of cell processing platform) (0134). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799